DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claims 1-2, 4, 6-11, 13 and 15-20 remain pending in this application.

Allowable Subject Matter
Claims 1-2, 4, 6-11, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-2, 4, 6-11, 13 and 15-20 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “determining, by the group management module, whether to include the electronic device in the group based on whether the exercise data of the electronic device received from the data management module meets the preset conditions; transmitting, by a transmitter, a signal making a request for joining the group to the electronic device upon determining that the exercise data of the electronic device meets the preset conditions; including the electronic device in the group when an acknowledge response signal is received, by a receiver, from the electronic device in response to the signal transmitted to the electronic device, the acknowledge response signal 
The prior art teaches “Multi-activity platform and interface” US 9323868 B2 (Balakrishnan). However, the prior art fails to teach generating a group requiring preset conditions, whether to include an electronic device in the group, transmitting a signal making a request for joining the group to the electronic device, including the electronic device in the group when an acknowledge response signal is received, by a receiver, from the electronic device in response to the signal transmitted to the electronic device, the acknowledge response signal indicating that the electronic device will join the group; in response to generation of at least two groups requiring the same conditions as the preset conditions, generating, by a league management module, controlling the groups, determining new exercise data,…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Activity monitor system and method” (US 20140067494 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.